Citation Nr: 0017850	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  94-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right radius head fracture.

2.  Entitlement to an initial rating in excess of 10 percent 
for skin disorder of the feet/toenails.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel




INTRODUCTION

The veteran had active service from August 1987 to August 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Seattle Regional 
Office (RO) February 1994 rating decision which granted 
service connection for residuals of right radius head 
fracture and tinea unguium, assigning each a noncompensable 
rating.

In September 1999, the case was remanded to the RO for 
additional development of the evidence; pursuant thereto, by 
RO decision in February 2000, the evaluation of the service-
connected right radius disability and tinea unguium was each 
increased from 0 to 10 percent.  The claims remain in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of right radius 
head fracture are manifested by arthritis and impaired motion 
of the right elbow; the disability is associated with 
subjective stiffness and soreness (increasing in cold weather 
and on "pushing"), but there is no objective evidence of 
pain on motion, weakness, numbness, muscle atrophy, or 
impairment of function; the disability does not require 
medical treatment or prescription medication.

2.  The service-connected skin disorder of the feet/toenails, 
diagnosed as tinea unguium and tinea pedis, is manifested by 
intermittent pain, discomfort, itching, scaling of the skin, 
erythema, onycholysis, and thickened toenails.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of right radius head fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5212 
(1999).

2.  The schedular criteria for a rating in excess of 10 
percent for skin disorder of the feet/toenails have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for ratings in excess of 10 percent for 
the service-connected right radius disability and tinea 
unguium and tinea pedis are well grounded, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), as they stem from the 
(noncompensable) ratings assigned by the RO following a grant 
of service connection.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  As the claims are well grounded, VA has a duty to 
assist in developing evidence pertinent to the claims.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant facts have been properly developed, and that the 
duty to assist has been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 
38 C.F.R. § 4.25 unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.

Service connection for residuals of right (major) radius head 
fracture and tinea unguium was granted by RO rating decision 
in February 1994; each disability was assigned a 
noncompensable rating.  That decision was based on the 
veteran's service medical records and post-service clinical 
evidence showing that the disabilities had their onset in 
service.

On VA medical examination in September 1993, the veteran 
denied having "any chronic pain" from the in-service 
fracture of the right radius head; he indicated that he had 
thickening of the fourth toenail since November 1992, without 
evidence of pain or "significant" pruritus.  On clinical 
evaluation there was no evidence of tenderness or range of 
motion impairment, and the fourth toenail of each foot was 
thickened.  History of right radial head fracture without 
residual problems at present, and tinea unguium involving the 
fourth toenail, bilaterally, were diagnosed.

On VA medical examination in June 1998, the veteran reported 
a "long-term" tinea pedis infection, bilaterally, despite 
the use of topical and antifungal agents.  On examination, 
bilateral onychomycosis was diagnosed.

On VA orthopedic examination in November 1999, including a 
review of the claims file, the veteran reported stiffness and 
soreness of the right elbow "nearly every day," especially 
in cold weather, which he treated with over-the-counter pain 
medication; he denied receiving any medical treatment or 
prescription medication for right elbow disability since 
service, and indicated that the disability did not restrict 
him at work (but he noted that he experienced right upper 
extremity discomfort when performing "pushing activities").  
On examination, range of motion of each elbow was 0 to 125 
degrees; right forearm supination with the elbow flexed at 90 
degrees was to 85 degrees; pronation in elbow-flexed position 
at 90 degrees was to 75 degrees; motion was without pain or 
discomfort; there was no evidence of tenderness to palpation, 
weakness, numbness, or muscle atrophy.  X-ray study of the 
right elbow showed a slightly tilted radial head (compatible 
with a previous healed radial head fracture), and what the 
examiner believed to be early arthritic changes.  The 
examiner indicated that the only manifestation of right elbow 
disability, as compared to the left elbow, was that pronation 
was reduced by 5 degrees on the right; the right elbow 
symptoms were characterized as "mild," productive of 
"some" soreness and aching on a daily basis (increasing in 
cold weather and with pushing activity), but not affecting 
his employment.  

On VA dermatological examination in December 1999, including 
a review of the claims file, the veteran indicated that he 
treated his feet and toenails with medication, noting that it 
improved the condition of the feet, but not the toenails; 
reportedly, the skin disorder was produced discomfort and 
pain, especially when wearing steel-toe boots at work, 
difficulty cutting the toenails, and intermittent itching and 
"bumps" on the skin of the feet; the veteran described his 
feet and toes as looking "repugnant."  On examination, 
there was evidence of scaling of the skin on both feet, 
erythema in a moccasin distribution, maceration, onycholysis 
of the great toenails, thickening of all toenails, subungual 
debris, and a pinpoint of dried blood within the distal nail 
plate.  Tinea pedis and tinea unguium (onychomycosis) of all 
toenails were diagnosed.  

On dermatological examination in December 1999, the veteran 
suggested that he received outpatient treatment for the skin 
disorder of the feet at the American Lake VA hospital, but a 
February 2000 computer-generated printout indicates that no 
clinical records of treatment were available.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic arthritis 
(Codes 5003 and 5010, respectively), Diagnostic Code 5003 
provides that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Codes 5200 et seq. 
), and that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the rating 
based on limitation of motion is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating for each 
major joint or group of minor joints affected by limitation 
of motion should be assigned; the 10 percent rating is not to 
be combined with, nor added to, Diagnostic Code 5003.  

Currently, the service-connected residuals of right radius 
head fracture are rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5212, and a 10 percent rating is assigned based on 
evidence of arthritis and impaired motion (Code 5010).  Under 
Code 5212, impairment of radius, a minimum rating of 10 
percent is of application if the evidence shows malunion of 
(major or minor) radius with bad alignment but, 38 C.F.R. 
§ 4.31 provides that in every instance where the rating 
schedule does not provide a zero percent rating, a zero 
percent rating will be assigned if the criteria for a 
compensable rating have not been met.  If there is nonunion 
in upper half of (major or minor) radius, a 20 percent rating 
will be assigned under Code 5212.

Based on the foregoing, the Board finds that a rating in 
excess of the currently assigned 10 percent for residuals of 
right radius head fracture is unwarranted.  The evidence of 
record indicates that the disability is associated with 
arthritis and that range of motion of the right elbow is 
slightly impaired (see VA orthopedic examination in November 
1999).  However, as range of motion impairment is 
noncompensable under the pertinent diagnostic codes (5206, 
5207, 5208, 5213), the currently assigned 10 percent rating 
under Code 5010 is appropriate.  

The entirety of the evidence indicates that the service-
connected residuals of right radius head fracture are 
productive of subjective symptoms of daily stiffness and 
soreness (increasing in cold weather and when performing 
"pushing" activity).  However, there is no objective 
evidence of painful motion, weakness, muscle atrophy, or 
functional impairment; X-ray study of the right elbow showed 
a "slightly" tilted radial head, indicative of a healed 
fracture.  As indicated on VA orthopedic examination in 
November 1999, he treats the subjective symptoms of stiffness 
and discomfort with over-the-counter pain medication; he has 
not received any medical treatment or used prescription 
medication for the right arm disability since service; the 
severity of disability was characterized by the VA examiner 
in November 1999 as "mild." An additional, compensable 
rating for residuals of right radius head fracture under Code 
5212, or any other pertinent diagnostic codes (limitation of 
motion of the arm under Code 5201, ankylosis of elbow under 
code 5205, flail joint of the elbow under Code 5209, nonunion 
of radius and ulna under code 5210, ankylosis of the wrist 
under Code 5214, or limitation of motion of the wrist under 
code 5215) is therefore not warranted by application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 as mandated by DeLuca. 

With regard to the veteran's service-connected skin disorder 
of the feet/toenails, the disability is currently rated under 
38 C.F.R. § 4.118, Diagnostic Code 7819, new benign growths 
of skin, and a 10 percent rating is assigned by application 
of Code 7806, eczema with evidence of exfoliation, exudation 
or itching, if involving an exposed surface or extensive area 
(Code 7819 provides that new benign growths of the skin are 
to be rated as scars, disfigurement, or eczema, dependent on 
the location, extent, and repugnance or other disabling 
manifestations).  In appropriate situations, a 30 percent 
rating may be assigned under Code 7806, if there is evidence 
of eczema, associated with constant exudation or itching, 
extensive lesions, or productive of marked disfigurement. 

Based on the foregoing, the Board believes that a rating in 
excess of 10 percent for the service-connected skin disorder 
of the feet/toenails is unwarranted.  Although the evidence 
shows that he has both tinea unguium and tinea pedis 
involving the feet and toenails, assignment of separate 
disability ratings for dermatological disorders of the feet 
would, in this case, amount to a duplicative, overlapping 
rating which is prohibited as pyramiding under 38 C.F.R. 
§ 4.14, as indicated above.  The entirety of the evidence 
shows that the skin disorder of the feet/toenails is 
manifested by intermittent discomfort, pain, itching, 
thickened toenails, erythema, bumps of the skin of the feet, 
and onycholysis, increasing when he has to wear steel-toe 
boots at work.  Although he indicated on VA dermatological 
examination in December 1999 that he received outpatient 
treatment for the disability and believed his feet looked 
"repugnant" as a result of the dermatological disorder, the 
entirety of the evidence does not suggest that the skin does 
in fact look repugnant or involve an exposed surface; medical 
records documenting outpatient treatment also appear to be 
unavailable.  Overall, the evidence does not indicate that 
the skin disorder of the feet/toenails is productive of 
constant exudation or itching, extensive lesions, or marked 
disfigurement which would warrant a 30 percent rating under 
Code 7806.

The evidence of record does not reveal that the veteran's 
service-connected residuals of right radius head fracture 
and/or skin disorder of the feet/toenails cause him unusual 
or exceptional hardship such as to warrant application of 
38 C.F.R. § 3.321(b)(1) (1999).  He does not receive 
extensive medical treatment associated with the disabilities, 
and he is not shown to have required frequent periods of 
hospitalization.  The evidence of record, taken as a whole, 
does not show that the service-connected right elbow and/or 
dermatological disabilities currently cause him exceptional 
hardship.  The rating of disabilities is based on average 
impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  The basis for an assignment of a 
disability rating, therefore, is the interference with 
average civil employment.  In cases such as this, where there 
is no evidence of an unusual disability picture associated 
with the pertinent disabilities, application of 38 C.F.R. 
§ 3.321(b)(1) in lieu of the regular rating criteria is 
deemed inappropriate.

The Board stresses that the preponderance of the evidence is 
against the veteran's claims for ratings in excess of 10 
percent for right elbow disability and tinea unguium, and it 
presents no question as to which of two evaluations should be 
applied.  Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.


ORDER

A rating in excess of 10 percent for residuals of right 
radius head fracture is denied.

A rating in excess of 10 percent for skin disorder of the 
feet/toenails is denied.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

